Citation Nr: 1615972	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-45 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial rating for a perforated right eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1970.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, now has jurisdiction over this case.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A copy of the transcript of this hearing has been associated with the claims file.   

In a March 2015 rating decision, the Veteran was granted service connection for right ear hearing loss and assigned a noncompensable rating effective from December 3, 2007.  A notice of disagreement has not been received; therefore this issue is not currently before the Board.   

This case was previously remanded by the Board, in December 2014, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the December 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  

FINDING OF FACT

The Veteran's perforated right eardrum is assigned a noncompensable disability rating, which is the maximum schedular rating authorized under Diagnostic Code 6211.



CONCLUSION OF LAW

The criteria for a compensable initial rating for a perforated right eardrum have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6211 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The matters currently on appeal arise from the Veteran's disagreement with the initial disability rating assigned for his service-connected perforated right eardrum.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the relevant law applicable to assignment of an effective date for service connection, the diagnostic code for rating the disability at issue, and a description of the rating formulas for all possible schedular ratings under this diagnostic code. 

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that the Veteran receives Social Security disability benefits.  VA has a duty to assist in obtaining Social Security Administration (SSA) records where it has notice of an application for Social Security disability benefits.  38 C.F.R. § 3.159(c)(2); Cohen v. Brown, 10 Vet. App. 128, 151 (1997).  The record reflects that the RO contacted the SSA National Record Center in January 2015.  Later that month, SSA responded and stated that the requested medical records could not be provided, as such records do not exist.  In May 2015, VA provided the Veteran with written notice that the SSA records could not be obtained, and gave the Veteran the opportunity to submit any available copies of said records.  Accordingly, the Board finds that VA met its duty to assist in accordance with 38 C.F.R. § 3.159(c)(2) & (e).    

The Veteran was provided VA examinations in May 2008 and May 2014 with regard to his perforated right eardrum, and reports of these examinations have been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran which was consistent with the evidence of record; performed examinations of the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examinations are adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms associated with his perforated right eardrum.  The hearing focused on the elements necessary to substantiate this claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by his representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The undersigned VLJ asked the Veteran whether he had any additional information relevant to the claim, and the Veteran responded that he did not.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, as noted in the Introduction, this case was previously remanded by the Board in December 2014.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the December 2014 Board remand directed the RO to obtain the Veteran's complete SSA records and then readjudicate the claim.  As explained above, the RO contacted the SSA and was informed that the requested records do not exist.  The Veteran was notified and given the opportunity to submit said records.  In June 2015, the RO provided the Veteran with a Supplemental Statement of the Case (SSOC) that denied entitlement to a compensable rating for a perforated right ear drum.  Thus, the Board finds that VA at least substantially complied with the December 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In this case, service connection for a perforated right eardrum was granted in the June 2008 rating decision on appeal, and a noncompensable initial rating was assigned effective December 3, 2007.  As such, the rating period for consideration is from December 3, 2007.

Analysis

The Veteran's perforated right eardrum is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211.  Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for tympanic membrane perforation under Diagnostic Code 6211.

On VA examination in May 2008, the Veteran's tympanometry yielded normal middle ear pressure and normal mobility bilaterally, indicating that any perforation of the eardrum had healed.    

At the May 2014 VA examination, the Veteran reported experiencing reduced hearing for years.  He also stated that he does not take continuous medication for his perforated right eardrum.  The examiner found no signs or symptoms of Meniere's syndrome; chronic ear infection, inflammation, or cholesteatoma; or benign neoplasm of the ear causing impairment.  In addition, the Veteran had not received surgical treatment for any ear condition, and thus had no residuals as a result of surgery.  On examination, the Veteran's external ears and ear canals were normal, while his tympanic membrane of the right ear evidenced a healed perforation.  The Veteran did not have benign or malignant neoplasm or metastases related to his right eardrum perforation; scars related to the condition; or any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the condition.  The examiner concluded that the Veteran's perforated right eardrum does not impact his ability to work.  

At the hearing held in August 2009, the Veteran testified that his right eardrum was perforated by a tree branch during active duty; when he reported to the infirmary, he was diagnosed with a perforated eardrum.  The Veteran testified that he used to have drainage from his right ear, but this no longer occurs.  He also stated that he was told the eardrum had healed, but that scar tissue remained.  However, the Veteran endorsed symptoms of sharp pains in his right ear ("every now and then"); popping in both ears while going up a mountain or hill; and some ringing in his ear, such as when he goes to bed.  The Veteran thinks that the ringing, which occurs "every now and then," could be associated with his perforated eardrum.  In addition, for years after service, the Veteran had a scab in his right ear.  

The Veteran may only receive a higher rating under a different diagnostic code for diseases of the right ear.  Although the medical evidence of record shows that the Veteran's perforated right eardrum has been accompanied by hearing impairment, he is currently receiving a separate rating for right ear hearing loss.  At the October 2014 hearing, the Veteran testified that he sometimes experiences ringing in his ear that could be associated with the perforated eardrum.  However, the Board observes that the Veteran did not report this symptom during the May 2014 VA examination.  As the Veteran has not consistently reported this symptom, the Board finds that his testimony is not credible and that an increased rating under Diagnostic Code 6260, for tinnitus, is thus not for application in this case.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that, in weighing credibility of lay evidence, VA may consider such elements as interest, bias, inconsistent statements, and consistency with other evidence of record).  Based on a review of the evidence, there is no other diagnostic code that might be the basis for a compensable rating.  38 C.F.R. § 4.87, Diagnostic Codes 6202, 6207, 6208, 6209, 6210, 6260 (2015).  There is no evidence of otosclerosis, loss of auricle, malignant neoplasm of the ear, benign neoplasm of the ear, or chronic otitis externa.  Therefore, those diagnostic codes cannot be applied, and the Veteran's perforated right eardrum must continue to be rated as noncompensable under Diagnostic Code 6211.  Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nevertheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the Board finds that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected perforated right eardrum.  The Veteran's disability is manifested by a perforated eardrum (now healed), decreased hearing acuity, pain, popping, and ringing, while his symptom of drainage has resolved.  The symptom of a perforated eardrum is contemplated by the rating criteria, but the others are not.  Nevertheless, referral for extraschedular consideration is not warranted because the second step of Thun is not satisfied.  See Johnson  v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  That is, the Veteran's disability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for this condition.  Regarding his employment, the May 2014 examiner opined that the Veteran's perforated right eardrum does not impact his ability to work, and the Veteran has not asserted that this disability prevents him from working.  Significantly, the grant of entitlement to individual unemployability by rating decision in April 2011, on the basis of the Veteran's unemployability due to his service-connected coronary artery disease, is evidence that the Veteran's perforated right ear drum is not the sole disability affecting his ability to work.  Thus, referral is not warranted. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the issue is moot as TDIU has already been granted.

The Board also notes that under Johnson  v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable rating for the period on appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).



ORDER

Entitlement to a compensable initial rating for a perforated right ear drum is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


